                                                                                 Case 3:16-cr-00440-WHA Document 64 Filed 10/03/18 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,                                     No. CR 16-00440 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                          ORDER DENYING MOTION
                                                                         13                                                                 FOR LEAVE TO FILE
                                                                              YEVGENIY ALEKSANDROVICH                                       FOR RECONSIDERATION
                                                                         14   NIKULIN,

                                                                         15                  Defendant.
                                                                                                                          /
                                                                         16
                                                                         17          A September 5 order denied defendant Yevgeniy Nikulin’s administrative motion to file

                                                                         18   under seal defendant’s response to the undersigned’s August 24 order (Dkt. No. 61). Defendant

                                                                         19   now moves for leave to file a motion for reconsideration of the September 5 order (Dkt. No.

                                                                         20   62). In particular, defendant seeks to seal a stipulated settlement and disciplinary order entered

                                                                         21   into between Dr. Alexander Grinberg and the Medical Board of California. Defendant’s

                                                                         22   arguments in favor of sealing this document lack merit.

                                                                         23          First, defendant cites nothing to support his assertion that the stipulated settlement is

                                                                         24   “highly confidential and privileged.” Indeed, the document is publicly available on the Medical

                                                                         25   Board of California’s website. For this same reason, defendant’s argument that disclosure of

                                                                         26   this document will dissuade future such stipulated settlements is meritless.

                                                                         27          Second, defendant argues FRE 408 supports sealing of this document. FRE 408 makes

                                                                         28   evidence of the settlement of claims inadmissible “to prove or disprove the validity or amount
                                                                                 Case 3:16-cr-00440-WHA Document 64 Filed 10/03/18 Page 2 of 2



                                                                          1   of a disputed claim or to impeach by a prior inconsistent statement or a contradiction.” The rule
                                                                          2   is wholly irrelevant to the standard for sealing materials in these proceedings.
                                                                          3          Third, defendant argues that publicly filing the stipulated settlement will disclose the
                                                                          4   personally identifiable information of Dr. Grinberg’s patients. Not so. As defendant
                                                                          5   acknowledges, the patients’ names are already redacted. Moreover, as discussed above, this
                                                                          6   document is already publicly available on the California Medical Board’s website.
                                                                          7           Defendant’s motion for leave to file for reconsideration is accordingly DENIED.
                                                                          8   Defendant shall file his response to the August 24 order on the public docket unless emergency
                                                                          9   relief is obtained from our court of appeals by OCTOBER 10 AT NOON.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: October 3, 2018.
                                                                                                                                       WILLIAM ALSUP
                                                                         14                                                            UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
